                                                                                             USDC SDNY
                                                                                             DOCUMENT
                                                                                             ELECTRONICALLY FILED
                                                                                             DOC #:
                                                                                             DATE FILED: 3/30/20




                                                         March 27, 2020


       Via ECF
       Hon. Gregory H. Woods                                         MEMORANDUM ENDORSED
       United States District Court
       500 Pearl Street
       New York, New York 10007

               Re:      Shnyra, et al. v. State Street Bank and Trust Co., Inc., Case No. 19-cv-02420 (GHW)

       Dear Judge Woods:

                As you know, my firm represents the three Plaintiffs in the above-referenced matter. I write
       to respectfully request a one-week adjournment: (1) to April 10, 2020, of the initial pre-trial
       conference, currently scheduled for April 3, 2020 pursuant to this Court’s order. See Docket Nos. 30
       & 31. I further request that the Court also adjourn, to April 3, 2020, the time for parties to submit a
       joint letter and proposed Case Management Plan, currently due by March 27, 2020.

               There is good cause for this request as several health scares (both of my own and my elderly
       father) have strained and scrambled my work schedule, even beyond the general stress associated
       with the current pandemic. This is my first such request and I make it with consent from
       Defendant’s counsel.

               I thank the Court beforehand for its consideration of this request.

                                                         Respectfully,


                                                         /s/ Mikhail Ratner
                                                         Mikhail Ratner

Application granted. The initial pretrial conference scheduled for April 3, 2020 is adjourned to April 10, 2020 at 11:30 a.m.
The joint status letter and proposed case management plan described in the Court’s March 9, 2020 order, Dkt. No. 30, are
due no later than April 3, 2020. The initial pretrial conference will be held via conference call. The parties are directed to
the Court's Emergency Rules related to the COVID-19 pandemic, which are available on the Court's website, for dial-in
numbers for the conference and other relevant information.

SO ORDERED.
                                                                             _____________________________________
Dated: March 30, 2020                                                               GREGORY H. WOODS
                                                                                   United States District Judge
